    Case:19-00266-LTS Doc#:14 Filed:12/01/20 Entered:12/01/20 14:29:54                                    Desc: Main
                              Document Page 1 of 5


                               IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO

    In re:                                                                PROMESA
                                                                          Title III
    THE FINANCIAL OVERSIGHT AND MANAGEMENT
    BOARD FOR PUERTO RICO,                                                Case No. 17-BK-3283 (LTS)
               as representative of
    THE COMMONWEALTH OF PUERTO RICO, et al.,
                Debtors. 1
    In re:
                                                                          PROMESA
    THE FINANCIAL OVERSIGHT AND MANAGEMENT                                Title III
    BOARD FOR PUERTO RICO,
             as representative of                                         Case No. 17-BK-3567 (LTS)
    THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY,
               Debtor.
    In re:                                                                PROMESA
                                                                          Title III
    THE FINANCIAL OVERSIGHT AND MANAGEMENT
    BOARD FOR PUERTO RICO,                                                Case No. 17-BK-3566 (LTS)
             as representative of
    THE EMPLOYEES RETIREMENT SYSTEM OF THE
    GOVERNMENT OF PUERTO RICO,
              Debtor.
    In re:
                                                 PROMESA
    THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD Title III
    FOR PUERTO RICO,
                                                 Case No. 17-BK-4780 (LTS)
           as representative of
    THE PUERTO RICO ELECTRIC POWER AUTHORITY,
              Debtor.



1
   The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the
“Commonwealth”) (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico
Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-BK-3284-LTS) (Last Four Digits of Federal Tax ID:
8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567-LTS) (Last
Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the Commonwealth of
Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last Four Digits of Federal Tax ID: 9686); (v) Puerto Rico
Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS) (Last Four Digits of Federal Tax ID: 3747);
and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19-BK-5523-LTS) (Last Four Digits of
Federal Tax ID: 3801) (Title III case numbers are listed as Bankruptcy Case numbers due to software limitations).
    Case:19-00266-LTS Doc#:14 Filed:12/01/20 Entered:12/01/20 14:29:54                                    Desc: Main
                              Document Page 2 of 5




                                ORDER MODIFYING BRIEFING SCHEDULE
      This matter is before the Court on the Fourth Omnibus Motion to Extend Deadlines in Order

Granting Omnibus Motion by the Financial Oversight and Management Board for Puerto Rico,

Acting by and Through the Members of the Special Claims Committee and the Official Committee of

the Unsecured Creditors to (I) Establish Litigation Case Management Procedures and (II) Establish

Procedures for Approval of Settlements (Dkt. No. 15189) (the “Motion”) and the Notice of

Substitution of Document (Dkt. No. 15211) (The “Notice”). Taking notice of the lack of objection

and finding good cause for the requested relief, the Court hereby ALLOWS IN PART and DENIES IN

PART the Motion in accordance with this order 2 and sets the following litigation schedule for the

adversary proceedings listed in the attached Supplemental Appendix:

     1. Answer or Motion to Dismiss deadline: April 16, 2021.

     2. Response to Motion to Dismiss deadline: June 16, 2021.

     3. Reply to Motion to Dismiss deadline: July 16, 2021.

     4. The Court will thereafter take any Motions to Dismiss on submission unless the Court

         orders otherwise.

         This Order resolves Dkt. No. 15189.

         SO ORDERED.


                                                                  /s/ Judith Gail Dein
                                                                  Judith Gail Dein
                                                                  United States Magistrate Judge

Dated: December 1, 2020




2
 The Plaintiffs request that the extension apply to Case Nos. 19-00151, 19-00181 and 19-00243. However, since the
Court has already entered a Clerk’s Entry of Default in each of these cases, the Plaintiffs’ request is denied, and the
extension shall not apply to those cases.
                                                            2
Case:19-00266-LTS Doc#:14 Filed:12/01/20 Entered:12/01/20 14:29:54          Desc: Main
                          Document Page 3 of 5




                               SUPPLEMENTAL APPENDIX

                        Defendant                         Adversary Proceeding
                                                          No.
     A NEW VISION IN EDUCATIONAL SERV & MATE                  19-00061
    Ambassador Veterans Services of Puerto Rico L.L.C.        19-00048
                 Armada Productions Corp.                     19-00076
               Bianca Convention Center, Inc.                 19-00072
              Bio-Nuclear of Puerto Rico, Inc.                19-00091
          Bristol-Myers Squibb Puerto Rico, Inc.              19-00042
            Caribbean Temporary Services, Inc.                19-00104
                     Caribe Grolier, Inc.                     19-00051
                   CCHPR Hospitality, Inc                     19-00116
          Centro de Desarrollo Academico, Inc.                19-00053
                        Citibank, N.A.                        19-00265
            Clinica de Terapias Pediatricas, Inc.             19-00054
               Community Cornerstones, Inc.                   19-00043
              Computer Learning Centers, Inc.                 19-00055
            Computer Network Systems Corp.                    19-00150
           Core Laboratories N.V. d/b/a Saybolt               19-00381
    Creative Educational & Psychological Services, Inc.       19-00152
                       Didacticos, Inc.                       19-00161
                  Distribuidora Lebron Inc.                   19-00167
               E. Cardona & Asociados, Inc.                   19-00056
         Eastern America Insurance Agency, Inc.               19-00279
                     Ecolift Corporation                      19-00172
                      Empresas Arr Inc.                       19-00084
               Enterprise Services Caribe, LLC                19-00060
      Explora Centro Academico Y Terapeutico LLC              19-00143
             Facsimile Paper Connection Corp.                 19-00092
                    Fast Enterprises LLC                      19-00266
             FIRST HOSPITAL PANAMERICANO                      19-00093
                         FP + 1, LLC                          19-00148
                      GF Solutions, Inc.                      19-00063
                           Gila LLC                           19-00354
                 Girard Manufacturing, Inc.                   19-00103
               GM Security Technologies, Inc.                 19-00273




                                             3
Case:19-00266-LTS Doc#:14 Filed:12/01/20 Entered:12/01/20 14:29:54            Desc: Main
                          Document Page 4 of 5



                        Defendant                           Adversary Proceeding
                                                            No.
          Great Educational Services Corporation                19-00277
                        GUIMERFE INC                            19-00182
            Hewlett Packard Puerto Rico, BV LLC                 19-00183
                  Hospira Puerto Rico, LLC                      19-00186
                    Huellas Therapy Corp.                       19-00065
               Institucion Educativa Nets, LLC                  19-00067
      International Surveillance Services Corporation           19-00202
       Intervoice Communication of Puerto Rico Inc.             19-00068
                      Jose Santiago, Inc.                       19-00075
                     Junior Bus Line, Inc.                      19-00229
               Law Offices Wolf Popper P.S.C.                   19-00236
                         Macam S.E.                             19-00255
     Management, Consultants & Computer
                                                               19-00081
                         Services, Incorporated
                          Manpower                             19-00088
              Merck Sharp & Dohme (I.A.) LLC                   19-00276
                Michica International Co., Inc.                19-00238
                    Microsoft Corporation                      19-00290
                    MMM Healthcare, Inc.                       19-00095
              N. Harris Computer Corporation                   19-00102
           National Copier & Office Supplies, Inc.             19-00251
                  Nelson D. Rosario Garcia                     19-00125
                 Netwave Equipment Corp.                       19-00253
                    Oracle Caribbean, Inc.                     19-00112
                   Pearson Education, Inc.                     19-00245
                    Pearson Pem P.R., Inc.                     19-00117
  Professional Consulting Psychoeducational Services, LLC      19-00188
                  Prospero Tire Export, Inc.                   19-00196
              Puerto Rico Supplies Group Inc.                  19-00199
           Puerto Rico Telephone Company, Inc.                 19-00127
           Quest Diagnostics of Puerto Rico, Inc.              19-00440
          R. Cordova Trabajadores Sociales C S P               19-00138
             Ready & Responsible Security, Inc.                19-00387
                Reyes Contractor Group, Inc.                   19-00220
                    Ricoh Puerto Rico, Inc.                    19-00128
                     Rocket Learning, LLC                      19-00232




                                             4
Case:19-00266-LTS Doc#:14 Filed:12/01/20 Entered:12/01/20 14:29:54             Desc: Main
                          Document Page 5 of 5



                         Defendant                           Adversary Proceeding
                                                             No.
               Rocket Teacher Training, LLC                      19-00235
               Rodriguez-Parissi & Co., C.S.P.                   19-00155
                      Rosso Group, Inc.                          19-00239
                    S.H.V.P. Motor Corp.                         19-00134
                  Seguros Colon Colon, Inc.                      19-00130
              Sesco Technology Solutions, LLC                    19-00162
              St. James Security Services, LLC                   19-00145
               Sucn Oscar Rodriguez Crespo                       19-00165
                       T R C Companies                           19-00168
   Taller de Desarrollo Infantil y Prescolar Chiquirimundi
                                                                19-00049
                             Inc.
                  Total Petroleom PR Corp                       19-00114
                   Transporte Sonnel Inc                        19-00149
                       Truenorth Corp.                          19-00160
              VIIV Healthcare Puerto Rico, LLC                  19-00164




                                                 5
